SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO SCHEDULE 13E-3 (Rule 13e-100) Rule 13e-3 Transaction Statement Under Section 13(e) of the Securities Exchange Act of 1934 GLOBAL DIVERSIFIED INDUSTRIES, INC. (Name of the Issuer) GLOBAL DIVERSIFIED INDUSTRIES, INC. PHILLIP HAMILTON (Names of Persons Filing Statement) Common Stock, $0.001 par value (Title of Class of Securities) 37942D104 (CUSIP Number of Class of Securities) Phillip Hamilton Chairman and Chief Executive Officer 1200 Airport Drive, Chowchilla, CA 93610 (559) 665-5800 (Name, Address, and Telephone Numbers of Person Authorized to Receive Notices and Communications on Behalf of the Persons Filing Statement) With a copy to: John T. Bradley, Esq. Ryan Chavez, Esq. Rutan & Tucker, LLP 611 Anton Boulevard, 14th Floor Costa Mesa, CA 92626 (714) 641-5100 / (714) 546-9035 (fax) This statement is filed in connection with (check the appropriate box): a. x
